DETAILED ACTION
Claims 33-49 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: corresponding claims filed on 03-07-2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

A)  As per claim 33, according to the remarks filed on 03-07-2021, Applicants have allegedly provided antecedent basis for the terminology “Ethernet network interface” consistent with ¶ [0028-36] and Fig’s 1-2 and Fig. 21.  

Therefore, it is difficult for the Office to ascertain which particular feature in the drawings/specification is the Ethernet network interface is directed to because the drawings/specification use different labeling terminology in identifying the same feature, thus making the claims unclear and indefinite. Similar shortcomings are also found with respect to the following: 
i) device network interface, 
ii) device port
ii) various references where features include “circuitry”
 iii) device control information, 
iv) control instructions

B) As per claim 33, it is directed to a POE controller comprising a “Ethernet network interface”, “device network interface” “control circuitry” and “power converter”.
However, it is unclear how the claimed POE controller is comprised of these features since as per applicants admission, Figs 1-2 and Fig 21 appear to be disparate embodiments directed to different features that span from a broad power device network to narrow presentation of feature integrated within each device represented by power device network. In other words, it is unclear how each of the noted features are linked to together to form the POE controller as claimed.   
C) As per claims 33, it is unclear how the Ethernet network device is obtaining power itself (e.g., “Ethernet network”) .

D) As per claim 33, it is unclear how the both the “control circuitry” and “power converter” are coupled to “Ethernet network interface”. According to ¶[0036] where the power converter is referenced it appear there is no disclosure where the power converter or “control circuitry” that is coupled to “Ethernet network device” as claimed. 

E) Claims 36-37 are duplicate claims.

As per claims 34-49, these claims do not cure the deficiencies found above and are rejected for being dependent from claim 33 that is already rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al..

As per claim 33, Katkade et al. discloses a power controller comprising: 
an Ethernet network interface that includes an Ethernet port and circuitry configured to support network signaling over an Ethernet network; (inter alia: PSE 702 can receive data using data transceiver 708 (e.g., from another PD/network device via a network).  This data can be processed and/or routed by PSE 702. ¶ [0072]
a device network interface that includes a device port and circuitry configured to support network signaling; and ( PD 704 (e.g., PD 302) can also include other elements such as processor(s), memory, and/or configuration module.  In one embodiment, one or more of elements of data transceivers 720, power transmitter 722, power lines 726A-726D, transformer 728, mixed lines 724A-724B, and/or I/O ports 730A-730H are included in the communication and configuration modules (e.g., of FIG. 3).  PD 704 can 
receive and/or transmit data using data transceiver 720 (e.g., from/to PSE 702). As shown in the embodiment of FIG. 7, PD 704 is configured to transmit and receive data communication using the first and fourth pairs of conductors 706A and 706D. ¶ [0074-0075]
wherein the device port comprises a connector configured to support a wired harnesses connection, wherein the wired harnesses connection is a four-wire connection with two wires for power and two wires for signaling. (¶ [0083, 0083] discloses “four-wire” POE connection that is capable of “. As shown in the embodiment of FIG. 7, PSE 702 is configured to transmit and/or receive data communication using the first and fourth pairs of conductors 706A and 706D.  The transformer 714 (or another device) can be used to place power onto the mixed lines 716A (and similarly for mixed lines 716B) that also can transmit data communication.  Thus, mixed lines 716A and 716B can carry both power and data communication” [¶ 0073, Fig 7]
Katkade et al. does not distinctly disclose the following:

a device network interface that includes a device port and circuitry configured to support network signaling over a non-Ethernet network, wherein the device port comprises a connector configured to support a wired harnesses connection, wherein the device network interface is configured to provide at least a portion of the PoE power from the Ethernet network interface via the wired harnesses connection;
control circuitry, communicatively coupled to the Ethernet network interface and the device network interface, configured to receive device control information via the Ethernet network interface and to generate control instructions in response to the device control information for communication via the device network interface; and
a power converter, electrically coupled to the Ethernet network interface and the control circuitry, the power converter configured to convert at least a portion of the PoE power to power for use by the control circuitry.

However, Balasubramanian et al. explicitly discloses the following: 

an Ethernet network interface that includes an Ethernet port and circuitry configured to support network signaling over an Ethernet network, wherein the Ethernet network interface is configured to obtain PoE power from the Ethernet network; (inter alia: ¶ [104] states that the “PoE network device 108, such as a network switch or 
a device network interface that includes a device port and circuitry configured to support network signaling over a non-Ethernet network, wherein the device port comprises a connector configured to support a wired harnesses connection, wherein the device network interface is configured to provide at least a portion of the PoE power from the Ethernet network interface via the wired harnesses connection; (inter alia; ¶ [0015-0016] state that the NUSB adaptor 112 exchanges low level USB (data) messages with USB device 116 over USB connection 118, and also provides USB power to the USB device over the USB connection. According to various techniques the USB device 116 negotiates for power with network device 108 (operating as a PSE) through NUSB adaptor 112 and receives the negotiated power from the network device through the NUSB adaptor.  At a high-level, NUSB adaptor 112 and USB device 116 perform power negotiation with each other over USB connection 118 using a USB power negotiation protocol that enables the USB device to request a required power level. Thus, to a PHOSITA all these teachings mean that the NUSB adapter is capable of converting Ethernet network LLDP signaling to a  non-Ethernet signaling, in this case, “USB protocol” via a USB connection.  Through the adapter, POE power is converted to USB power as illustrated by Fig. 2) 

a power converter, electrically coupled to the Ethernet network interface and the control circuitry, the power converter configured to convert at least a portion of the PoE power to power for use by the control circuitry.  (inter alia: covert POE to USB power; Figs 2-4)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade et al. and Balasubramanian et al because both references are in the same field of endeavor. Balasubramanian’s teaching of an adapter circuit would enhance Katkade's system by allowing different power and communication protocols to be converted to a device that operates under different parameters thus allowing various system to operable together. 
As per claim 34, Katkade as modified discloses wherein the Ethernet port comprises a connector configured to support an Ethernet cabling connection. (Balasubramanian; Fig 4 discloses “ RJ45” connection or multiple PoE enabled network ports ¶ [104]

As per claim 44, Katkade as modified discloses wherein the device network interface comprises a device driver configured to perform at least one of conveying the control instructions to one or more devices corresponding to the control instructions and providing signaling for one or more devices to perform functionality corresponding to the control instructions.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
As per claim 45, Katkade as modified discloses wherein the control circuitry is further configured to receive device information via the device network interface from one or more devices communicatively coupled to the device network interface and to generate communications in response to the received device information for transmission via the Ethernet network interface.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
As per claim 46, Katkade as modified discloses wherein the device network interface is communicatively coupled to one or more devices to which the generated control instructions correspond.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
provides USB power to the USB device over the USB connection. According to various techniques the USB device 116 negotiates for power with network device 108 (operating as a PSE) through NUSB adaptor 112 and receives the negotiated power from the network device through the NUSB adaptor.  At a high-level, NUSB adaptor 112 and USB device 116 perform power negotiation with each other over USB connection 118 using a USB power negotiation protocol that enables the USB device to request a required power level. Thus, to a PHOSITA Balasubramanian discloses at least “information” for controlling power levels to at least a device. 


Claims 36-38, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20140005809 by Frei et al.. 
As per claims 36-37, 42, 43 Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)

However, Frei et al. discloses where that interface comprises circuitry configured to support RS485 signaling. (¶ [0121])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei because these references are in the same field of endeavor. Frei’s teaching RS485 interface would enhance Katkade's as modified system by allowing long distance communication capabilities for connecting control devices, thus improving system communication. 
As per claim 42, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support interface comprises circuitry configured to support universal asynchronous receiver/transmitter (UART) signaling.  . 
However, Frei et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support interface comprises circuitry configured to support universal asynchronous receiver/transmitter (UART) signaling.  (¶ [104])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei et al.. because these references are in the same field of endeavor. Frei’s teaching of UART interface would 

As per claim 38, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4) comprises circuitry configured to support RS232 signaling.  (Frei ¶ [0121])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei because these references are in the same field of endeavor. Frei’s teaching RS282 interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication. 
As per claim 43, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support interface comprises circuitry configured to support (SPI) signaling.  . 
However, Frei et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support interface comprises circuitry configured to support (SPI) signaling.  (¶ [104])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei et al.. because these .


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20160337137 by Yseboodt et al.. 
As per claim 39, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support digital addressable lighting interface (DALI) signaling. 
However, Yseboodt et al.. discloses configured to support digital addressable lighting interface (DALI) signaling. (DALI; ¶ [0007])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Yseboodt et al..  because these references are in the same field of endeavor. Yseboodt’s teaching of DALI interface would enhance Katkade's as modified system by allowing communication capabilities for controlling light sources, thus improving the number of devices that may be controlled. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20170366342 by Gehrmann et al.. 

As per claim 40, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support Controller Area Network (CAN) signaling. 
However, Gehrmann et al. discloses an interface comprises circuitry configured to support Controller Area Network (CAN) signaling (¶ [0046])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Gehrmann et al.. because these references are in the same field of endeavor. Gehrmann’s teaching of CAN interface would enhance Katkade's as modified system by allowing communication capabilities for devices in the automotive system thus improving the number of devices that may be controlled and powered. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20160020910 by Jones et al.. 

As per claim 41, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support comprises circuitry configured to support BACnet signaling. 
However, Jones et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support BACnet signaling (¶ [0060]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Jones et al.. because these references are in the same field of endeavor. Jones’s teaching of BACnet interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20150195883 by Harris et al.. 

As per claim 48, Katkade as modified does not distinctly disclose wherein the one or more devices comprise a battery configured to power at least one of emergency lighting, a display device, a sensor, or a beacon. 

Harris et al. discloses wherein the one or more devices comprise a battery configured to power at least one of emergency lighting, a display device, a sensor, or a beacon.   [Harris discloses lighting fixture 10 illustrated in Fig 14 that tests the state of emergency directed to a “backup battery”. [0122, 0152]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Harris et al. because all references are in the same field of endeavor. Harris’ teaching containing a backup battery for a lighting fixture would enhance Katkade's as modified system by enabling to power the lighting fixture during main power failure, thus enhancing the system’s operation during emergency.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20120271477 by Okubo et al.. 

As per claim 48, Katkade as modified does not distinctly disclose wherein wherein the one or more devices comprises a door lock, a window lock, or an electronic device lock.

However, Okubo et al. discloses wherein the one or more devices comprise a locking device comprising at least one of a door lock, a window lock, or an electronic device lock. [device 520; Fig 5]
. 


Response to Arguments
Claims 31-49 are new claims. Any arguments filed associated with these new claims have been considered but are moot in view of the new ground(s) of rejection and a addressed by the rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov